  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------x
  In re:
                                                                            Chapter 7
  RICK ALAN DAVIDSON,
                                                                            Case No. 19-11486 (DSJ)
                                      Debtor.
  ----------------------------------------------------------------------x
  SALVATORE LaMONICA, Solely in His Capacity
  as Chapter 7 Trustee of the Estate of Rick Alan Davidson,

                                     Plaintiff,
          -against-                                                         Adv. Pro. No. 21-01130 (DSJ)

 RICK ALAN DAVIDSON,

                                     Defendant.
  ----------------------------------------------------------------------x

                                          SCHEDULING ORDER

       The parties cannot amend this order by stipulation or otherwise, and the Court will
not amend it unless presented with (i) proof of cause beyond the control of the party seeking
amendment and (ii) timely application as soon as possible after the party seeking amendment
learns of the cause. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN
DISMISSAL OR OTHER SANCTION. If delay or other act or omission of your adversary
may result in a sanction against you, it is incumbent on you to promptly bring this matter to
the Court for relief.

        It is hereby ORDERED as follows:

            1. All fact discovery shall be completed by February 10, 2022. In the event of a
               dispute over discovery, the parties’ counsel shall promptly confer to attempt in
               good faith to resolve the dispute. If, notwithstanding their good faith efforts to do
               so, they are unable to resolve a discovery issue, they shall promptly inform the
               Court by letter of the nature of the dispute and request a telephonic discovery
               conference. At the conference, the Court will ask the parties about their prior
               efforts to resolve the dispute.

            2. All expert discovery shall be completed by April 10, 2022. In the event of a dispute
               over discovery, the parties’ counsel shall promptly confer to attempt in good faith
               to resolve the dispute. If, notwithstanding their good faith efforts to do so, they are
               unable to resolve a discovery issue, they shall promptly inform the Court by letter
               of the nature of the dispute and request a telephonic discovery conference. At the
               conference, the Court will ask the parties about their prior efforts to resolve the
               dispute.
        3. Initial disclosures required under Rule 7026 of the Federal Rules of Bankruptcy
           Procedure shall be served by the parties on or before September 20, 2021.

        4. Either or both parties may move for summary judgment under Fed. R. Bankr. P.
           7056 prior to the completion of discovery and before taking the steps set forth in
           paragraphs 5-8 below. In such event, the parties shall schedule the adjourned
           pretrial conference to take place approximately one month after the scheduled
           hearing on summary judgment. Each of the parties reserves its rights to take
           discovery.

        5. The Court will hold a final pretrial conference on May 10, 2022 at 10:00 A.M.
           (unless a party has previously obtained permission under the Local Bankruptcy
           Rules to move for summary judgment, which motion shall be heard at that date and
           time), at which time the parties must be prepared to proceed to trial within two
           weeks.

        6. In advance of the final pretrial conference, the parties shall have conferred and used
           their best efforts to agree on a joint exhibit book and shall have identified any
           exhibits whose admissibility is not agreed.

        7. In addition, on or before two weeks before the final pretrial conference, the parties
           shall have exchanged proposed witness lists.

        8. On or before one week before the scheduled trial date, the parties shall (a) submit
           to chambers declarations under penalty of perjury or affidavits of their direct
           witnesses, who shall be present at trial for cross-examination and redirect, or have
           sought the Court’s permission to examine direct witnesses at trial and (b) submit to
           chambers the joint exhibit book referred to in paragraph 6 hereof. Nothing
           contained here shall preclude either party from seeking relief before the Court to
           modify this paragraph 8 to provide for live testimony of witnesses in lieu of
           declarations or affidavits of direct testimony.


Dated: New York, New York
       August 31, 2021                            s/ David S. Jones
                                                HONORABLE DAVID S. JONES
                                                UNITED STATES BANKRUPTCY JUDGE
